DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 5/11/2021 is acknowledged.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2021.
Claims 1-5 are currently under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “A” is the incorrect article.  The article should be An.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the insects/bugs" in line 5.  There is no recitation of insects/bugs prior to this instance.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the bed bugs, roaches and hornets" in line 4.  There is no recitation of bed bugs, roaches and hornets prior to this instance.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural composition of matter without significantly more. MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, Claim 1 recites a herbal oil based non-toxic insecticide composition, the composition comprises: a predetermined amount of lemon grass oil;  5a predetermined amount of peppermint oil; and a predetermined amount of liquid soap/soap solution, and wherein the herbal oil based non-toxic insecticide composition is tested on the insects/bugs (sic).  Claim 2 is drawn to the composition according to claim 1, wherein the predetermined amount of lemon grass oil present in the herbal oil based non-toxic insecticide composition is in a range 10of 3% v/v-45% v/v.  Claim 3 is drawn to the composition according to claim 1, wherein the predetermined amount of peppermint oil present in the herbal oil based non-toxic insecticide composition is in a range of 0.05%v/v- 25%v/v.  Claim 4 is drawn to the composition according to claim 1, wherein the predetermined 
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the claims recite lemon grass oil and5  peppermint oil.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the lemon grass 
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, adding soap does not structurally or functionally change the lemongrass oil and/or the peppermint oil and combining the oils together does not structurally or functionally change the composition.  It is well understood, routine and conventional to combine essential oils with soap ingredients (See e.g. Hulbert).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hulbert (U).
Hulbert teaches bug-repelling soap comprising peppermint oil in an amount of 1oz/66.3oz (which is the combined total of all the taught ingredients)=0.01508=1.51% (and reads on the amount in claim 3 and predetermined amount), lemongrass oil in an amount of 0.5 oz (which reads on predetermined amount) and liquid soap/soap solution comprising water, lye, palm oil, olive oil, aloe oil, jojoba oil and 
Although Hulbert does not teach that the soap is non-toxic, the soap solution/liquid soap 20is an inert ingredient in the herbal oil based non-toxic insecticide composition, and wherein the soap solution/liquid soap prevents separation of peppermint oil and lemon grass oil in the herbal oil based non-toxic insecticide composition, or that the composition is tested on insects/bugs and has the instantly claimed properties of killing the insects, the claimed functional properties are inherent to the preparation taught by Hulbert because the ingredients, the amounts of the ingredients, and the route of administration for the delivery of the ingredients taught by Hulbert are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the insect repelling soap taught by Hulbert inherently has the same functional effects and properties as those claimed by Applicant.
The reference anticipates the instantly claimed invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hulbert (U).
The teachings of Hulbert are set forth above and applied as before. Hulbert does not teach the amount of lemongrass oil.
It would have been obvious to one of ordinary skill in the art to prepare a herbal oil based non-toxic insecticide composition as taught by Hulbert.  The amount of peppermint oil within the composition falls within the amount range by weight instantly claimed.   A person of ordinary skill in the art would have understood to modify the amount of lemongrass oil, since the formulation is a pest repelling soap composition containing lemongrass and peppermint oils. A person of ordinary skill in the art would have understood to adjust the amount of lemongrass oil within the composition since Hulbert teaches that lemongrass is part of a pest repelling formulation. The skilled artisan in the art of water treatment composition would have understood to include and adjust the amount of lemongrass oil with expectation of success.  Therefore, the skilled artisan would have been motivated to use the instantly claimed lemongrass oil to provide a safe and effective soap composition for repelling pests based upon the beneficial teachings of Hulbert. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699